PER CURIAM.
Appellant was charged with and convicted of an attempt to obtain money by means of a false or bogus check in violation of A.R.S. § 13-311. She was represented by counsel at the trial. Appellant went into a Safeway Store and attempted to have a check approved so that she could cash it. The employee of the store who was charged with the duty of approving checks was suspicious, questioned appellant, and then, said he was going to call the bank. At this point appellant admitted the check was m> good. The check was drawn on a fictitious-account.
Appellant filed a notice of appeal by and through her appointed counsel. The county attorney moved the appeal be dismissed for lack of prosecution. The motion was denied and this court ordered the appeal be submitted on the record. On examination of the record and the transcript' of testimony we find no reversible error. State v. Burrell, 96 Ariz. 233, 393 P.2d 921.
Affirmed.